MEMORANDUM **
Tillman G. Farr, a Washington state prisoner, appeals pro se the district court’s summary judgment in his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Hamilton v. Endell, 981 F.2d 1062, 1065 (9th Cir.1992), and we affirm.
Defendants Anderson and Brock were entitled to qualified immunity on the deliberate indifference to medical need claim because the evidence did not set forth a constitutional violation. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). With respect to the deliberate indifference claim against defendant Palmer, Farr’s allegation of injury on November 17, 1995 did not create a genuine issue of material fact sufficient to overcome defendants’ medical evidence showing that his wound healed normally without any indication of trauma. See Hamilton, 981 F.2d at 1066.
Because Washington had an adequate post-deprivation remedy for loss of property, see Wash. Rev.Code §§ 4.92.100, 4.92.110; Coulter v. State, 93 Wash.2d 205, 608 P.2d 261, 263 (1980) (en banc), the district court properly determined that Farr’s due process claims did not rise to the level of a constitutional violation. See Parrott v. Taylor, 451 U.S. 527, 543, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled on other grounds, Daniels v. Williams, 474 U.S. 327, 330-31, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986); Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
We reject Farr’s contention that, on remand from this court, the district court was bound by the September 16, 1997 report and recommendation issued by the magistrate judge prior to the first appeal. That report and recommendation does not constitute the law of the case because the district court never adopted it. Cf. United States v. Alexander, 106 F.3d 874, 876 (9th Cir.1997) (stating law of the case doctrine applies only to issues already decided by the same or a higher court). Therefore, the district court properly reconsidered summary judgment on remand.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.